DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on February 28, 2022, along with Amended Claims and Remarks.  This action is made non-final.
2.	Claims 1-12, 15, and 17-23 are pending in the case; Claims 1, 12, and 20 are independent claims.  Claims 1, 12, 20, and 21 are amended.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022, has been entered.


Response to Arguments
4.	In the Remarks filed on February 28, 2022 (hereinafter Remarks), Applicant provides an Interview Summary for the telephone interview conducted on February 11, 2022 (see pg. 7), but the provided summary is different from the corresponding Examiner Interview Summary (mailed on February 16, 2022).  In the Applicant-provided Summary, Applicant stated that Examiner agreed that the proposed amendments would overcome the rejection of record, but as indicated in the Examiner Interview Summary, but there is no additional discussion supporting argued-for interpretation of “online listing,” as suggested by the Examiner during the interview.  
Applicant points to paragraphs 0013 and 0018 of the instant Specification as providing support for “online listing” but these paragraphs merely state that search results from an e-commerce site may be contracted or elaborated in response to a gesture, but there is no discussion as to how this is achieved.  Table “Listing Abstraction Levels of Image Data and Metadata” and corresponding Para. 0022 describe successive levels of abstraction, but there is no discussion in the Specification as to how these levels are determined and implemented on a set of search results from an e-commerce site.  Simply stating that these are “results from an e-commerce site” (i.e., an online listing) without providing the steps of determining/implementing the abstraction levels is not sufficient to distinguish elaboration/contraction of online listings as claimed herein from elaboration/contraction of any document, as suggested by Giambalvo in view of Wu.  It follows that a skilled artisan would not be able to determine how the abstraction levels are determined/implemented, nor would a skilled artisan be able to determine if image and metadata levels are provided by the e-commerce site, generated locally, obtained from a third party site, etc. (i.e., it is not clear if “symbolic” image data level is based on the actual image in the listing, and if so, if the “symbolic” image is obtained directly from the e-commerce site or generated locally (or at a third party site) based on a default image or the actual image in the listing; similarly, it is not clear how “Phrase” metadata level is generated or determined, and where).


5.	In the Final Rejection mailed on December 27, 2021, Claims 1, 12, 20, and 21, were objected to because of informalities, but Claim Amendments filed on February 28, 2022, have rendered these objections moot. 


6.	Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. § 103 (see Remarks, pgs. 9-12), have been fully considered but they are not persuasive.

First, Applicant argues that “displaying additional data related to a zoomed-in portion [of Giambalvo] is different ‘from ‘responsive to the pinch gesture corresponding to the pinch-out gesture, expanding the displayed online listing of multiple items by increasing the elaboration of the online listing of multiple items,’ as recited in amended claim 1” (see Remarks, pgs. 9-10, further concluding that “Giambalvo displays ‘more’ data related to zoomed-in portion but does not alter the number of portions displayed by causing ‘fewer’ items to be displayed”).  However, a closer review of Giambalvo reveals a suggestion of accomplishing the claimed limitation (see Giambalvo, Figs. 2 and 3 

Next, Applicant argues that “zooming into a particular scene [of Giambalvo] is not in any way related to zooming for a listing of multiple items” (see Remarks, pg. 10), but as discussed above, Giambalvo makes it clear that visual elements being zoomed in can correspond to web pages and/or items on a webpage, and further illustrates in Figure 3 an example of a scene comprising a listing of multiple items (i.e., listing for rental apartments) that can be interacted with.  Applicant does not provide any additional arguments or support as to why “online listing” of Claim 1 should be interpreted differently from the listing of apartments illustrated in Giambalvo.

Next, Applicant argues that Wu “does not describe managing multiple items in an ‘online listing of multiple items,’ as recited in amended claim 1” (see Remarks, pg. 10).  Applicant also argues that while Wu suggests “displaying more information if the view area enlarges and displaying less information if the view area shrinks,” this is different Thus, a skilled artisan would understand that the result of contracting/expanding displayed data in response to a pinch in/out gesture, respectively, could be applied to different types of data, including online listings as recited in claim 1; Examiner acknowledges that a particular implementation of how such result is achieved may not be obvious, but merely stating that it is achieved on a different type of data, without providing any details as to how, is not sufficient to distinguish the claim from the cited prior art. 
	
Finally, Applicant argues that “reversing zoom operations to zoom out [of Giambalvo] is not the same as ‘responsive to the pinch gesture corresponding to the pinch-in gesture, contracting the displayed online listing of multiple items by reducing an elaboration of the online listing of multiple items, the reducing the elaboration causing at least an additional item to be displayed in the online listing of multiple items,’ as recited in amended claim 1 (see Remarks, pg. 11).  Examiner respectfully disagrees with this conclusion because Giambalvo clearly suggests that zoom-out gesture (i.e., pinch-out) would transition to a lower zoom level (i.e., from zoom level 2 to zoom level 1), resulting 


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
7.	Claims 1, 3, 4, 12 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giambalvo et al. (hereinafter Giambalvo), US 2011/0316884 A1, published on December 29, 2011 (filing date June 25, 2010), in view of Wu, US 2012/0192110 A1, published on July 26, 2012 (filing date April 1, 2011).
As to independent claim 1, Giambalvo teaches a method (see Fig. 4) comprising: 
displaying an online listing of multiple items on a touch-enabled screen of a device (see [0005], Zooming in may also be utilized as a navigation semantic; e.g., zooming in on a particular portion of a map of a website may result in a presentation of the web page of the website corresponding to the zoomed-in portion; see [0035] website; web browser; zoomable interface; see [0047] a static screenshot of the front page of the website of the travel agency; see also Fig 3 and [0027], showing a listing of apartments and allowing the user to zoom in on a particular unit; see also [0019], discussing using pinch/stretch gestures in order to transition between zoom levels; see also § Response to Arguments, above);

receiving an indication of a pinch gesture on the touch-enabled screen of the device; determining whether the pinch gesture corresponds to a pinch-in gesture or a pinch- out gesture (see [0019] a multi-touch gesture such as a "pinch" operation or a "stretch" operation can be used to transition between zoom levels; note: that “pinch” gesture of Giambalvo corresponds to the claimed “pinch-in” gesture, and “stretch” gesture of Giambalvo corresponds to the claimed “pinch-out” gesture]);
responsive to the pinch gesture corresponding to the pinch-in gesture, contracting the displayed online listing of multiple items by reducing an elaboration of the online listing of multiple items, the reducing the elaboration causing at least an additional item to be displayed in the online listing of multiple items; and responsive to the pinch gesture corresponding to the pinch-out gesture, expanding the displayed online listing of multiple items by increasing the elaboration of the online listing of multiple items, the increasing the elaboration causing fewer items to be displayed in the online listing of multiple items (see Fig. 2 (zoom level 2) and [0025], showing a zoom operation that results in the first visual element 16 being shown in greater detail while the other two visual elements 16 are faded out of the scene; Fig. 3 (zoom level 2) and [0027], showing a listing of apartments and allowing the user to zoom in on a particular unit, resulting in fewer apartments shown, but in greater detail; see also [0048], showing that the first visual presentation 74 associated with a shallow zoom level 14 may comprise a first data set [contracting the displayed listing of items by reducing elaboration of the listing of items], and the second visual presentation 74 associated with a deep zoom level 14 may comprise the first data set supplemented with at least one 
Giambalvo teaches using a pinch-in or a pinch-out gesture to view more or less content as set forth above and does not expressively show and elaborate on the detailed “determining” process (but see [0019, as discussed above].  However, the teaching of Wu can be relied upon for an explicit showing of this limitation.
In the same field of endeavor of using a pinch gesture, Wu teaches receiving an indication of a pinch gesture on the touch-enabled screen of the device; determining whether the pinch gesture corresponds to a pinch-in gesture or a pinch- out gesture (see [0049]-[0055]  and Fig. 2, in [0051], If the touch screen 110 detects the enlargement or shrinking touch signal [receiving an indication of a pinch gesture], the information display module 130 adjusts the view area corresponding to each of the objects according to the enlargement or shrinking touch signal. Regarding each of the objects, the information display module 130 changes a content of the additional information to be displayed according to the enlargement or shrinking touch signal. To be specific, in step S230, the determination module 120 determines whether there is any displacement between the first touch signal and the second touch signal. This is to determine whether the user performs a pinch gesture (as shown in FIG. 3A) or an expand gesture (as shown in FIG. 3B) after touching the touch screen 110 with two fingers [determine a pinch-in or pinch-out gesture]; see Fig. 3 showing a pinch-in or pinch and pinch-out or expand gesture).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Giambalvo and Wu before him at the time of the invention was made, to modify the zooming system using pinch gesture taught by Giambalvo to include the feature of determining a pinch gesture to be a pinch-in or pinch-out gesture taught by Wu in order to allow the user to control the zoom operation by using a pinch-in or pinch-out gesture accordingly.  One would have been motivated to make such a combination because providing the feature of determining a pinch gesture to be a pinch-in or pinch-out gesture to zoom-out or zoom-in content accordingly would have been obtained, as taught by Wu (see [0049]-[0055] and Fig. 2; see Fig. 3). 


As to claim 3, Giambalvo-Wu teaches wherein the pinch gesture comprises the pinch-in gesture (see Giambalvo, [0019]; Wu, [0049]-[0055], as discussed in Claim 1, above).

As to claim 4, Giambalvo-Wu teaches wherein the pinch gesture comprises the pinch-out gesture (see Giambalvo, [0019] ;Wu, [0049]-[0055], as discussed in Claim 1, above).

With respect to independent Claims 12 and 20, these claims reflect one or more non-transitory hardware storage devices and a system, respectively, comprising 

As to claim 21, Giambalvo-Wu teaches wherein the reducing the elaboration of the online listing of multiple items includes increasing an abstraction level of the multiple items in the online listing, and the increasing the elaboration of the online listing of multiple items includes decreasing the abstraction level of the multiple items in the online listing (see Giambalvo, [0037], the zoom level 14 may semantically represent a selector of various user interfaces of different levels of complexity for the visual element 16; thus, in Figs. 1-3, when zooming out using the pinch-in gesture, less elaborated content is displayed semantically; e.g., level 1 in Figs. 1-3 [e.g., increasing an abstraction level]; when zooming in using the pinch-out gesture, more elaborated content is displayed semantically; e.g., levels 2-3 in Figs. 1-3; see [0005] zooming in [pinch-out] on a data set may be interpreted to view additional data relating to the zoomed-in portion [more elaborated content and decreasing an abstraction level];  see [0019] detecting a multi-touch gesture such as a "pinch" operation to zoom-in with associated levels, magnitude as shown in [0039]; see Fig.8, [0046] and [0048] for other examples; see Wu, Figs. 4A-4C showing displaying items in different abstraction levels using a pinch-in or pinch-out gestures). 

As to claim 22, Giambalvo-Wu teaches wherein the abstraction level of the multiple items in the online listing includes an amount of image data corresponding to item data of the online listing of multiple items and an amount of metadata corresponding to the item data of the online listing of multiple items (see Giambalvo, [0037], the zoom level 14 may semantically represent a selector of various user interfaces of different levels of complexity for the visual element 16; thus, in Figs. 1-3, when zooming out using the pinch-in gesture, less elaborated content is displayed semantically; e.g., level 1 in Figs. 1-3 [e.g., increasing an abstraction level with more amount of image data and metadata]; when zooming in using the pinch-out gesture, more elaborated content is displayed semantically; e.g., levels 2-3 in Figs. 1-3; see [0005] zooming in [pinch-out] on a data set may be interpreted to view additional data relating to the zoomed-in portion [more elaborated content and decreasing an abstraction level with less amount of image data and metadata];  see [0019] detecting a multi-touch gesture such as a "pinch" operation to zoom-in with associated levels, magnitude as shown in [0039]; see Figs. 7-8, [0046] and [0048] for other examples; see Wu, Figs. 4A-4C showing displaying items in different abstraction levels using a pinch-in or pinch-out gestures). 

As to claim 23, Giambalvo-Wu teaches wherein the abstraction level of multiple items in the online listing corresponds to one of five specific abstraction levels corresponding to a refinement of the image data and the metadata comprising: a subject abstraction level; a brief subject abstraction level; a midrange abstraction level; a detailed abstraction level; and an elaborated abstraction level (see Giambalvo, [0037], the zoom level 14 may semantically represent a selector of various user interfaces of different levels of complexity for the visual element 16; thus, in Figs. 1-3, when zooming out using the pinch-in gesture, less elaborated content is displayed semantically; e.g., 
Note: in these examples, in Figs. 2-3, 7-8, several or 5 zoom levels including the zoom transition levels are displayed which is equivalent to the 5 abstract levels of “a subject abstraction level; a brief subject abstraction level; a midrange abstraction level; a detailed abstraction level; and an elaborated abstraction level” as it depends on the design choice for a semantic zooming.
see Wu, Figs. 4A-4C showing displaying items in different abstraction levels using a pinch-in or pinch-out gestures). 


8.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giambalvo in view of Wu as applied to the claims 1 and 12 above, and further in view of Shiplacoff et al. (hereinafter Shiplacoff), US 2010/0162181 A1, published on June 24, 2010. 
As to claim 2, Giambalvo-Wu suggests wherein an amount of the contracting or expanding of the displayed online listing of multiple items corresponds to a magnitude of a pinch gesture characteristic of the pinch gesture, the pinch gesture characteristic comprising at least one of a pinch velocity, a pinch magnitude, or a pinch orientation (see Wu, Fig. 2, step 250, “calculate a distance variance between the first touch signal and the second touch signal” as a pinch magnitude).
Giambalvo-Wu does not expressively use the term of “magnitude”.
 In the same field of endeavor of zooming objects using pinch gesture, Shiplacoff teaches an onscreen object (like data) can be moved, resized, rotated, or otherwise manipulated in response to the touch-based input (see [0012]). Shiplacoff further teaches [it] is well known to provide gestures that allow direct manipulation of on-screen objects using a touchscreen or touchpad (see [0004]) such as pinching gesture for zooming where the degree of magnification is proportional to the change in distance between the two points of contact from the beginning to the end of the gesture; see [0007], a multi-touch screen that allows a user to control zooming operations via a "pinch" gesture. The user makes contact with the screen at two locations on the on-screen object, for example using a thumb and finger. While maintaining contact with the screen, the user brings the thumb and finger farther apart to zoom in on the on-screen object, causing the object to be magnified. Conversely, the user can bring the thumb and finger closer together to zoom out. In many such systems, the degree of magnification is proportional to the change in distance between the two points of contact from the beginning to the end of the gesture; see [0064], determining the magnitude of the zoom operation based on the proportional change in distance between contact points; see Figs. 3, 6A-6B, 7A-7B and [0074]-[0076] showing that different zooming levels are proportional to a magnitude of a pinch gesture).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Giambalvo-Wu and Shiplacoff before him at the time of the invention was made, to modify the zooming system taught by Giambalvo-Wu to include the feature of using a quantifiable characteristic associated with the zoom operation taught by Shiplacoff in order to allow the user to control the zoom operation by the magnitude of a pinch gesture with having predictable and expected results.  One would have been motivated to make such a combination because providing the feature of using a quantifiable characteristic associated with the zoom operation to allow the user to control the zoom operation by the magnitude of a pinch gesture would have been obtained, as taught by Shiplacoff (see [0004], [0007], [0012], [0057], [0064], [0088] and [0097]; also see Figs. 3, 6A-6B, 7A-7B and [0074]-[0076]).  

As to claims 10 and 18, Giambalvo-Wu suggests wherein an amount of the contracting or expanding of the online listing of multiple items corresponds to a pinch magnitude of the pinch gesture (see Wu, Fig. 2, step 250, “calculate a distance variance between the first touch signal and the second touch signal” as a pinch magnitude).

 In the same field of endeavor of zooming objects using pinch gesture, Shiplacoff teaches an onscreen object (like data) can be moved, resized, rotated, or otherwise manipulated in response to the touch-based input (see [0012]). Shiplacoff further teaches [it] is well known to provide gestures that allow direct manipulation of on-screen objects using a touchscreen or touchpad (see [0004]) such as pinching gesture for zooming where the degree of magnification is proportional to the change in distance between the two points of contact from the beginning to the end of the gesture; see [0007], a multi-touch screen that allows a user to control zooming operations via a "pinch" gesture. The user makes contact with the screen at two locations on the on-screen object, for example using a thumb and finger. While maintaining contact with the screen, the user brings the thumb and finger farther apart to zoom in on the on-screen object, causing the object to be magnified. Conversely, the user can bring the thumb and finger closer together to zoom out. In many such systems, the degree of magnification is proportional to the change in distance between the two points of contact from the beginning to the end of the gesture; see [0064], determining the magnitude of the zoom operation based on the proportional change in distance between contact points; see Figs. 3, 6A-6B, 7A-7B and [0074]-[0076] showing that different zooming levels are proportional to a magnitude of a pinch gesture).
Shiplacoff further teaches controlling a zoom operation being performed in response to a zoom gesture by the user moving their fingers back and forth to dynamically change the zoom level (see [0057]). Shiplacoff further teaches determining the magnitude of the zoom operation based on the proportional change in distance . 

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giambalvo in view of Wu as applied to the claim 1 above, and further in view of Niles et al. (hereinafter Niles), US 7,805,678, issued on September 28, 2010.
As to claim 5, Giambalvo-Wu suggests but does not expressively teach, wherein the online listing of multiple items is displayed in an item data display area on the touch-enabled screen, the item data display area including an image data region containing a representation of image data corresponding to item data of the online listing of multiple items and a metadata region containing a representation of metadata corresponding to the item data (see [0005] zooming in on a data set may be interpreted to view additional data relating to the zoomed-in portion; zooming in on an image may, in addition to a higher-visual-resolution or larger view of the image, result in a presentation of metadata about the image;  see [0019] detecting a multi-touch gesture such as a "pinch" operation to zoom-in with associated levels, magnitude as shown in [0039]; also see Fig. 8, a zoom operation may be received to zoom-in of these visual elements 16 as an indication of a selection thereof and/or an expression of user interest as shown in [0044]; Fig. 8 shows the scaled data display area includes an image data region and a metadata region; see also discussion of Claim 1, above).


Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Giambalvo-Wu and Niles before him at the time of the invention was made, to modify the zooming system taught by Giambalvo-Wu to have the metadata and image regions taught by Niles in order to allow the user to control the zoom operation in the metadata region without altering the image region.  One would have been motivated to make such a combination because having the metadata and image regions to allow the user to control the zoom operation in the metadata region without altering the image region would have been obtained, as taught by Niles (see Fig. 4 and column 4, line 56 to column 6, line 8).  

As to claim  6, Giambalvo-Wu-Niles teaches wherein the indication of the pinch gesture is received in either one of the metadata region or the image data region (see Niles, Fig. 4 and column 4, line 56 to column 6, line 8, the zoom user input [e.g., similar to the pinch touch gesture in Giambalvo as set forth above] is received on the timeline and the contracting or expanding the displayed online listing of multiple items includes altering display of the respective region where the indication of the pinch gesture is received, but not both of the image data region and the metadata region (see Niles, Fig. 4 and column 4, line 56 to column 6, line 8, that the zooming on the timeline metadata area is altered, but not the image data region; e.g., the user can lock tracks and layers to prevent changes in the image data region).  


10.	Claims 7, 8, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giambalvo in view of Wu as applied to the claims 1 and 12 above, and further in view of Melcher et al. (hereinafter Melcher), US 2010/0217760 A1, published on August 26, 2010.
As to claims 7 and 15, Giambalvo-Wu does not expressively teach, however, in the same field of endeavor of displaying a list, Melcher teaches wherein the online listing of multiple items comprises search results (see [0016] The primary result may be a list of one or more items or categories that are a result of a search or review of an account associated with the user; see Fig. 5 and [0053]-[0058], in [0053], step 502, “Determine Primary Result”, e.g., FIG. 5 is a flowchart illustrating a method 500 for allowing multi-directional browsing. At operation 502, a primary result is determined; … the search module 404 performs a search for a primary result. The primary result may be a main result that is a focus of the user's search. In some embodiments, the primary result may be a result of a keyword search, an image data search, or traversal of the product infrastructure. In other embodiments, the primary result may be based on one 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Giambalvo-Wu and Melcher before him at the time of the invention was made, to modify the zooming system taught by Wu or Giambalvo-Wu to provide a list of items comprising a search result taught by Melcher in order to allow the user to control the zoom operation in the search result.  One would have been motivated to make such a combination because having a list of items comprising a search result would have been obtained, as taught by Melcher (see [0016]; see Fig. 5 and [0053]-[0058]).  

As to claim 8, Giambalvo-Wu-Melcher teaches wherein the pinch gesture corresponds to the pinch-out gesture, and wherein the expanding decreases a number of displayed search results (see Giambalvo, see [0019] a multi-touch gesture such as a "pinch" operation or a "stretch" operation; [note: in this sense, “pinch” gesture is a “pinch-in” gesture and a “stretch” gesture is “pinch-out” gesture]; These and other operations may result in a transition within the application from a first zoom level to a second zoom level, such as zooming in or zooming out as shown in Figs. 1-3; see [0048], the first visual presentation 74 associated with a shallow zoom level 14 may comprise a first data set [contracting the displayed listing of items by reducing elaboration of the listing of items]; thus, in Figs. 1-3, when zooming in using the pinch-out gesture, less items are displayed; see Wu, [0049]-[0055]  and Fig. 2, in [0051], If the touch screen 110 detects the enlargement or shrinking touch signal [receiving an indication of a pinch gesture], the information display module 130 adjusts the view area according to the enlargement or shrinking touch signal. Regarding each of the objects, the information display module 130 changes a content of the additional information to be displayed according to the enlargement or shrinking touch signal; see Fig. 3 showing a pinch-in or pinch and pinch-out or expand gesture; from Fig. 4A to 4B, that the number of displayed list of items is decreased with a pinch-out gesture; thus Giambalvo-Wu-Melcher teaches the claim features; see also discussion of Claim 1, above, and § Response to Arguments, above). 

11.	Claims 9, 11, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giambalvo in view of Wu applied to the claims 1 and 12 above, and further in view of Ording, US 2009/0070704 A1; published on March 12, 2009.
As to claims 9 and 17, Giambalvo-Wu suggests but does not expressively teach wherein an amount of the contracting or expanding of the displayed online listing of multiple items corresponds to a pinch velocity of the pinch gesture (see Giambalvo: visual zoom transitions 22 may be utilized as a visual indication to the user 76 of the type, direction, focus, and extent of the zoom [0034] large numbers of presentations results in ad-hoc updating [0052]).
 In the same field of endeavor of zooming objects using pinch gesture, Ording teaches wherein an amount of the contracting or expanding of the displayed online listing of multiple items corresponds to a pinch velocity of the pinch gesture (see [0079], Figs. 9, 10A-10B, [0232]-[0239], 12A-12B and [0251]-[0254], in [0079], Determining movement of the point of contact may include determining speed (magnitude), velocity (magnitude and direction), and/or an acceleration (a change in magnitude and/or direction) of the point of contact… These operations may be applied to … multiple 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Giambalvo-Wu and Ording before him at the time of the invention was made, to modify the zooming system taught by Giambalvo-Wu to have the pinch gesture velocity including the pinch-in velocity taught by Ording in order to allow the user to control the zoom operation by different pinch gesture characteristics.  One would have been motivated to make such a combination because having the pinch gesture characteristic including the gesture velocity to allow the user to control the zoom operation by different pinch gesture characteristics would have been obtained, as taught by Ording (see [0079], Figs. 9, 10A-10B, [0232]-[0239], 12A-12B and [0251]-[0254]).  

As to claims 11 and 19, Giambalvo-Wu suggests but does not expressively teach wherein an amount of the contracting or expanding of the displayed online listing of multiple items corresponds to a pinch orientation (see Giambalvo: visual zoom transitions 22 may be utilized as a visual indication to the user 76 of the type, direction, focus, and extent of the zoom [0034] large numbers of presentations results in ad-hoc updating [0052]).
 In the same field of endeavor of zooming objects using pinch gesture, Ording teaches wherein an amount of the contracting or expanding of the displayed online listing of multiple items corresponds to a pinch orientation (see [0079], Figs. 9, 10A-10B, speed (magnitude), velocity (magnitude and direction), and/or an acceleration (a change in magnitude and/or direction) of the point of contact… These operations may be applied to … multiple simultaneous contacts (e.g., "multitouch"/multiple finger contacts); as shown in Fig. 10A that a pinch-in gesture is detected 3951/3953; and content is expanding accordingly in Fig. 10B; similarly, in Fig. 12A, that a pinch-out gesture is detected as 3931/3933; and content is contracting accordingly in Fig. 12B; direction of the pinch gesture is a pinch orientation).
One would have been motivated to make such a combination because having the pinch gesture characteristic including the gesture orientation to allow the user to control the zoom operation by different pinch gesture characteristics would have been obtained, as taught by Ording (see [0079], Figs. 9, 10A-10B, [0232]-[0239], 12A-12B and [0251]-[0254]).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.